Mayes, J.,
delivered the opinion of the court.
The Louis Werner Sawmill Company is conceded to be a nonresident of this state. The jurisdiction of the chancery court to entertain this suit depended upon the fact that the Yazoo & Mississippi Valley Railroad Company had in its hands effects belonging to the Louis Werner Sawmill Company at the time the writ of attachment was served on it. The answers had denied that the railroad company had any effects of the Louis Werner Sawmill Company in its possession at the time the writ of attachment was served on it,- and the burden rested on Sheffield to establish this fact. The proof in the case utterly fails to show that the Yazoo & Mississippi Valley Railroad Company had any of the effects of the Louis Werner Sawmill Company in its hands at the date of the serving of the writ of attachment, and therefore the court was without jurisdiction to entertain this suit, and there should have been no statement of *19accounts ordered. There being no jurisdiction shown, all the proceedings should be dismissed.
For this reason, the judgment is reversed, and the cause dismissed.